PARDEE, Circuit Judge
(after stating the facts as above). Whether the court erred in adjudging costs and expenses attendant upon the seizure in this cáse against the intervening claimants depends upon the facts in the case, as shown by the transcript before us, and as this shows no bill of exceptions, nor any agreed statement of facts, and as the verdict of the jury was against the interveners and in favor of the United States on all the issues involved, it follows that the only facts we can consider are those shown by the pleadings. Looking to the pleadings, we find that the plaintiffs in error were the original violators of the law, rendering the seizure proper and necessary, and through - their intervention the proceedings were delayed nearly 10 months, thereby largely increasing all the costs and expenses incurred for the preservation of the property pending the final judgment of the court, and we conclude that the plaintiffs in error were properly held responsible for all the costs and expenses incurred from the beginning of the suit. See Clara O. Burns, Adm’x, et al. v. Julius W. Rosenstein et al., 135 U. S. 449, 10 Sup. Ct. 817, 34 L. Ed. 193.
This view of the case is decidedly strengthened by the admission of the interveners in the amendment to their claim to the effect that they originally shipped the liquors for distribution in the state of Georgia as an intrastate shipment, which would Have been in violation of the laws of the state of Georgia, wherein said liquors were contraband and liable to seizure and forfeiture See Laws Ga. 1915 (Extra Sess.) p. 88. Taking this view of the case, none of the errors assigned is well taken.
The judgment of the District Court should be affirmed; and it is so ordered.